          Case 1:20-cv-08176-PAE Document 24 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 YOKO ONO LENNON,

                                         Plaintiff,                       20 Civ. 8176 (PAE)
                         -v-
                                                                                ORDER
 FREDERIC SEAMAN,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       At today’s initial pretrial conference, the Court approved the parties’ case management

plan and joint plan to litigate, on an expedited basis, plaintiff’s anticipated contempt motion. In

connection with that motion, the Court directed plaintiff to file a letter setting out the specific

areas of conduct that will form the basis of the contempt motion by December 30, 2020. The

Court authorized expedited discovery to be taken of the defendant in connection with that

motion. By December 30, 2020, the parties are to submit jointly a letter setting out their

agreement as to discovery and briefing deadlines in connection with the contempt motion, which

contemplates a date for plaintiff’s reply brief no later than February 5, 2021.




                                                                PaJA.�
       SO ORDERED.

                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge


Dated: December 23, 2020
       New York, New York
